Citation Nr: 1527947	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a skin disorder (claimed as chloracne), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970, to include combat service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

Regarding the claim of service connection for a skin disorder, the claim was originally raised and adjudicated as a claim of service connection for chloracne.  However, the symptoms the Veteran has described could potentially be attributable to a skin disorder other than chloracne.  Therefore, to ensure that the full scope of the skin condition claim is considered, the Board has broadly recharacterized the issue as a claim of service connection for a skin condition.  The Veteran is not prejudiced by this recharacterization, as it ensures that any skin disorder reasonably encompassed by his original claim will be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, chloracne.  

3.  The probative evidence of record shows the Veteran was first shown to have acne vulgaris in service; it was medically observed within a few years after service; noted again in the early 1990's as cystic acne; and he is currently shown to have residual scarring from it.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of cystic acne vulgaris have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a May 2009 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The May 2009 letter also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in an February 2015 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file service treatment records, pertinent VA treatment records, and lay statements.  Some of his VA outpatient treatment records are not on file and, according to the record, cannot be located.  A formal finding on the unavailability of complete VA outpatient treatment records was issued in October 2010.  The Veteran has been notified of this issue in an October 2010 letter and he has not advised VA that he has any additional VA treatment records in his possession.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

A VA examination was conducted in September 2014.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's DD Form 214 shows that the Veteran has been awarded the Combat Action Ribbon, thus 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.

With regard to herbicide exposure, the Veteran served in Vietnam from August 1968 to September 1969, and therefore his exposure to herbicides is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).

The law also provides that veterans exposed to herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service, including chloracne or other acneform diseases consistent with chloracne, if manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 111; 38 C.F.R. § § 3.307, 3.309(e).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A.  Chloracne

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chloracne, under any theory of entitlement, as he does not have a current diagnosis of chloracne.

The Veteran's service treatment records reveal no complaints of, treatment for, or diagnosis of chloracne.  Post service records similarly fail to show a diagnosis of chloracne.  Indeed, when examined for VA purposes in September 2014, the examiner concluded the Veteran did not have chloracne, noting the Veteran's condition was mainly on his chest which is atypical for chloracne.  Absent a probative diagnosis of chloracne, a basis upon which to establish service connection for it has not been presented.  


B.  Other skin disorders

As to other skin disorders, a November 1969 physical examination noted acne vulgaris and scars involving the face.  Thereafter, a March 1972 VA treatment record likewise documented the presence of acne, which was again described in 1991 VA records, where it was characterized as cystic acne.  When examined for VA purposes in connection with this matter in September 2014, residual scarring from the Veteran's cystic acne vulgaris was noted.  Although the examiner provided an adverse nexus opinion, it appears that he was addressing the question of whether the Veteran had chloracne, and if this was related to service.  

Since this record shows the Veteran was first shown to have acne vulgaris in service; it was medically observed within a few years after service; noted again in the early 1990's; and he is currently shown to have residual scarring from it, a basis upon which to establish service connection has been presented.  


ORDER

Service connection for the residuals of cystic acne vulgaris is granted. 


REMAND

The Veteran seeks service connection for headaches.  He contends that he began having headaches during service, which have been recurrent since separation.  

Here, the record demonstrates a diagnosis of tension headaches.  While the service treatment records include no complaints, diagnoses, or treatment of headaches, the Veteran has repeatedly and consistently asserted that he first began to experience headaches in service.  VA treatment records dated in March 1972 and April 1972 note complaints of headaches.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, in a January 1984 VA psychological examination, the Veteran reported headaches since 1969.  For purposes of obtaining a VA examination only, the Board finds his statements to be credible.  To date, VA has not afforded the Veteran an examination or obtained a medical opinion with regard to his claim.  In light of the Veteran's contentions and the evidence of record, the Board finds that a VA examination is necessary to adjudicate this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from July 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, all VA medical records pertaining to the Veteran's headaches dated after July 2012.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of his headaches, to include during or after his period of service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature, etiology, and onset of his headaches.  All findings and conclusions should be supported with a complete rationale, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

After a review of the record on appeal and an examination of the Veteran, the examiner should state all diagnosed headache disorders and provide an opinion as to whether it is at least as likely as not that any diagnosed headache disorder had its onset during service or is otherwise related to some injury or disease incurred in service.  

4.  Readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


